Citation Nr: 0409663	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-40 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the muscles of 
mastication and a right-sided displaced meniscus.

2.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.

3.  Entitlement to an effective date prior to July 25, 1997 for an 
evaluation of 60 percent for service-connected cervical spine 
disability.

4.  Entitlement to an effective date prior to July 25, 1997 for an 
evaluation of 40 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1976 to December 1993.

Initially, the Board of Veterans' Appeals (Board) notes that the 
issues of entitlement to service connection for a left ankle 
condition, variously characterized as weak ankles, and entitlement 
to an evaluation in excess of 40 percent for bilateral myofascial 
pain syndrome associated with the muscles of mastication and a 
right-sided displaced meniscus were denied by the Board in January 
2000.  In the January 2000 decision, the Board granted an 
increased evaluation of 50 percent for migraine headaches and 
remanded the issue of entitlement to an evaluation in excess of 10 
percent for bilateral pes planus with plantar fasciitis to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
additional development.

The veteran appealed the Board's January 2000 denials to the 
United States Court of Appeals for Veterans Claims (Court), and in 
April 2001, an Appellee's Unopposed Motion for Remand and to Stay 
proceedings was filed, in light of the case of Holiday v. 
Principi, 14 Vet. App. 280 (2001), in order for the Board to 
determine the applicability of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  

Later in April 2001, the Court granted the Motion, vacated the 
Board's decision with respect to the issues noted above, and 
remanded those issues to the Board; the appeal as to the remaining 
issues was dismissed.  

These issues and additional issues were subsequently addressed in 
a June 4, 2002 Board decision, at which time the Board granted a 
10 percent rating for myofascial pain syndrome, effective January 
25, 1995, and entitlement to specially adapted housing, but denied 
a rating in excess of 40 percent for myofascial pain syndrome, 
entitlement to financial assistance in acquiring an automobile or 
other conveyance or special adaptive equipment, entitlement to an 
effective date earlier than July 25, 1997 for a 60 percent rating 
for cervical spine disability, entitlement to an effective date 
earlier than July 25, 1997 for a 40 percent evaluation for 
lumbosacral strain, and entitlement to an effective date earlier 
than July 10, 1998 for a 40 percent rating for myofascial pain 
syndrome.

In a separate Remand filed in November 2003, the Board remanded 
the issue of entitlement to service connection for a left ankle 
disability for a medical examination and opinion to address the 
etiology of any currently diagnosed left ankle disorder.

The veteran filed a timely appeal of the June 2002 Board decision 
and in a Joint Motion for Remand filed in February 2003, the 
parties agreed that remand was required with respect to the issues 
of entitlement to a rating in excess of 40 percent for bilateral 
myofascial pain syndrome associated with the muscles of 
mastication and a right-sided displaced meniscus, entitlement to 
automobile and adaptive equipment, entitlement to an effective 
dated earlier than July 25, 1997 for a 60 percent rating for 
service-connected spine disability, and entitlement to an 
effective date earlier than July 25, 1997 for an evaluation of 40 
percent for lumbosacral strain.  The parties further agreed that 
remand of these issues was required based on the lack of Reasons 
and Bases that identified an adequate notice to the veteran under 
the VCAA.  More specifically, the parties found that VA had not 
given the veteran sufficient notice of the information or evidence 
necessary to substantiate the claims, and which evidence the VA 
would provide and which evidence the veteran was to provide 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An 
Order of the Court, dated in February 2003, granted the Joint 
Motion for Remand as to the issues noted above, vacated that part 
of the June 2002 Board decision which denied those issues, and 
dismissed the remaining claims.

In a lengthy brief filed in February 2004, the veteran's current 
representative confirmed that the veteran was withdrawing her 
appeal as to the issues of entitlement to service connection for a 
left ankle disability, and entitlement to effective dates earlier 
than July 25, 1997 for a 60 percent rating for service-connected 
spine disability and for an evaluation of 40 percent for 
lumbosacral strain.  In this regard, as the issue of entitlement 
to service connection for left ankle disability is technically in 
remand status, the Board finds that it is currently precluded from 
formally dismissing this claim from the appeal at this time.  The 
other withdrawn issues are before the Board and will be dismissed 
below.  

With respect to the remaining issues of entitlement to an 
evaluation in excess of 40 percent for bilateral myofascial pain 
syndrome associated with the muscles of mastication and a right-
sided displaced meniscus, and entitlement to automobile and 
adaptive equipment or adaptive equipment only, as indicated more 
fully below, upon further review of the evidence, the Board finds 
that entitlement to automobile and adaptive equipment is 
warranted.  

As for the issue of entitlement to an evaluation in excess of 40 
percent for bilateral myofascial pain syndrome, while the Board 
agrees with the representative's assertion that claims for a total 
disability rating based on individual unemployability prior to 
April 18, 1997, and for special monthly compensation pursuant to 
the provisions of 38 U.S.C.A. § 1114 (West 2002), may be inferred 
from the veteran's existing claim for a rating in excess of 40 
percent for bilateral myofascial pain syndrome in conjunction with 
her combined service-connected disability, the Board does not find 
that such claims have been sufficiently developed for current 
appellate review.  Thus, these matters are referred to the RO for 
appropriate consideration and/or adjudication.  

The Board finds that it is also otherwise precluded from 
addressing the issue of entitlement to a rating in excess of 40 
percent for bilateral myofascial pain syndrome, as a result of the 
lack of proper VCAA notice pursuant to Quartuccio.  This issue 
will be addressed more fully in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected disability in the lower 
extremities effectively includes the loss of use of her feet.

2.  In February 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of the 
issues of entitlement to effective dates earlier than July 25, 
1997 for a 60 percent rating for service-connected spine 
disability and for an evaluation of 40 percent for lumbosacral 
strain, is requested.  


CONCLUSIONS OF LAW

1.  The eligibility criteria for financial assistance in acquiring 
an automobile or other conveyance or special adaptive equipment 
have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. 
§§ 3.808, 4.63 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) with respect to the 
issues of entitlement to effective dates earlier than July 25, 
1997 for a 60 percent rating for service-connected spine 
disability and for an evaluation of 40 percent for lumbosacral 
strain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Automobile and Adaptive Equipment

At the outset, the Board notes that while VA may not have provided 
adequate notice and/or development in this matter under the VCAA, 
in view of the Board's decision to grant the benefit sought, the 
Board finds that any failure to notify and/or develop the claim 
under the VCAA cannot be considered prejudicial to the veteran.  
Consequently, the Board finds that it may proceed to address this 
issue on the merits.  

The Board again notes initially that pertinent law and regulations 
provide that the Secretary shall repair, replace or reinstall 
adaptive equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, replace, 
or reinstall such adaptive equipment for any automobile or other 
conveyance which an eligible person may previously or subsequently 
have acquired, where the veteran has a service-connected 
disability that includes one of the following: loss or permanent 
loss of use of one or both feet; or loss or permanent loss of use 
of one or both hands; or permanent impairment of vision of both 
eyes to the required specified degree.  38 U.S.C.A. § 3902 (West 
2002); 38 C.F.R. § 3.808 (2003).  For adaptive equipment 
eligibility only, a showing of ankylosis of one or both knees or 
one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(1)(iv).

While the Board again acknowledges as it did in its previous 
decision in June 2002 that with the exception of pes planus, the 
veteran is not service-connected for a disability of the foot, the 
Board further recognizes that the veteran has significant service-
connected spine disabilities with radicular symptoms to both 
extremities, and upon further reflection, and in view of August 
2003 VA examination findings that demonstrate that the veteran is 
mostly wheelchair bound, wears waist splints for the support of 
both legs, has give-way type weakness, and is unable to walk, the 
Board will give the veteran the benefit of the doubt, and find 
that symptoms arising from her service-connected low extremity 
disability have resulted in the effective loss of both of the 
veteran's feet.  

Accordingly, the Board finds that the evidence supports the claim 
and that, therefore, entitlement to a certificate of eligibility 
for financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment is granted.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808, 4.63.


II.  Entitlement to Effective Dates Earlier than July 25, 1997 for 
a 60 percent Rating for Service-Connected Spine Disability and for 
an Evaluation of 40 percent for Lumbosacral Strain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2003).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2003).  The 
appellant, through her authorized representative, has withdrawn 
the issues of entitlement to effective dates earlier than July 25, 
1997 for a 60 percent rating for service-connected spine 
disability and for an evaluation of 40 percent for lumbosacral 
strain and, hence, there remain no allegations of errors of fact 
or law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review these 
issues and they are dismissed.


ORDER

Entitlement to allowance for automobile and other adaptive 
equipment is granted.

The issues of entitlement to effective dates earlier than July 25, 
1997 for a 60 percent rating for service-connected spine 
disability and for an evaluation of 40 percent for lumbosacral 
strain, are dismissed.


REMAND

As was noted previously, pursuant to the Joint Motion for Remand 
dated in February 2003, the parties to the Joint Motion agreed 
that the issue of entitlement to an evaluation in excess of 40 
percent for bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-sided displaced meniscus needed 
to be remanded to the Board so that the Board could provide more 
specific Reasons and Bases as to how any existing written 
communication of record satisfied the VCAA notice requirements 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board's review of the record does not reveal the existence of a 
letter or other written communication from the RO to the veteran 
with respect to this issue that specifically provided notice of 
the information or evidence necessary to substantiate the claim, 
and which evidence the VA would provide and which evidence the 
veteran was to provide.  Consequently, the Board finds that remand 
of this issue is necessary to permit the RO to provide the veteran 
with an appropriate VCAA letter and to otherwise comply with all 
applicable VCAA guidelines.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

Accordingly, this case is REMANDED for the following action:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA) and its implementing regulations, court 
decisions, and VA directives are completed.  

2.  The veteran should be asked to identify any sources of recent 
pertinent medical treatment for her bilateral myofascial pain 
syndrome.  Any medical records other than those now on file 
pertaining to this disorder should be obtained and associated with 
the claims folder.

3.  The case should again be reviewed on the basis of any 
additional evidence.  If any benefit sought on appeal remains 
denied, the veteran and his representative should be provided a 
supplemental statement of the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



